Exhibit 10.28

 

REVOLVING LINE OF CREDIT NOTE

 

$25,000,000.00

 

San Francisco, California

 

 

May 15, 2009

 

FOR VALUE RECEIVED, the undersigned BEBE STORES, INC. (“Borrower”) promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
office at San Francisco RCBO, 420 Montgomery Street, 9th Floor, San Francisco,
California, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Twenty Five Million Dollars ($25,000,000.00), or so much
thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

(a)                                  “Business Day” means any day except a
Saturday, Sunday or any other day on which commercial banks in California are
authorized or required by law to close.

 

(b)                                 “Daily One Month LIBOR” means, for any day,
the rate of interest equal to LIBOR then in effect for delivery for a one
(1) month period.

 

(c)                                  “Fixed Rate Term” means a period commencing
on a Business Day and continuing for one (1) or three (3) months, as designated
by Borrower, during which all or a portion of the outstanding principal balance
of this Note bears interest determined in relation to LIBOR; provided however,
that no Fixed Rate Term may be selected for a principal amount less than Two
Hundred Fifty Thousand Dollars ($250,000.00); and provided further, that no
Fixed Rate Term shall extend beyond the scheduled maturity date hereof.  If any
Fixed Rate Term would end on a day which is not a Business Day, then such Fixed
Rate Term shall be extended to the next succeeding Business Day.

 

(d)                                 “LIBOR” means the rate per annum (rounded
upward, if necessary, to the nearest whole 1/8 of 1%) and determined pursuant to
the following formula:

 

LIBOR =

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 

 

(i)                                     “Base LIBOR” means the rate per annum
for United States dollar deposits quoted by Bank (A) for the purpose of
calculating effective rates of interest for loans making reference to LIBOR, as
the Inter-Bank Market Offered Rate, with the understanding that such rate is

 

--------------------------------------------------------------------------------


 

quoted by Bank for the purpose of calculating effective rates of interest for
loans making reference thereto, on the first day of a Fixed Rate Term for
delivery of funds on said date for a period of time approximately equal to the
number of days in such Fixed Rate Term and in an amount approximately equal to
the principal amount to which such Fixed Rate Term applies, or (B) for the
purpose of calculating effective rates of interest for loans making reference to
the Daily One Month LIBOR Rate, as the Inter-Bank Market Offered Rate in effect
from time to time for delivery of funds for one (1) month in amounts
approximately equal to the principal amount of such loans.  Borrower understands
and agrees that Bank may base its quotation of the Inter-Bank Market Offered
Rate upon such offers or other market indicators of the Inter-Bank Market as
Bank in its discretion deems appropriate including, but not limited to, the rate
offered for U.S. dollar deposits on the London Inter-Bank Market.

 

(ii)                                  “LIBOR Reserve Percentage” means the
reserve percentage prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for “Eurocurrency Liabilities” (as defined in
Regulation D of the Federal Reserve Board, as amended), adjusted by Bank for
expected changes in such reserve percentage during the applicable term of this
Note.

 

INTEREST:

 

(a)                                  Interest.  The outstanding principal
balance of this Note shall bear interest (computed on the basis of a 360-day
year, actual days elapsed) either (i) at a fluctuating rate per annum determined
by Bank to be one and three-quarters percent (1.75%) above the Daily One Month
LIBOR Rate in effect from time to time, or (ii) at a fixed rate per annum
determined by Bank to be one and three-quarters percent (1.75%) above LIBOR in
effect on the first day of the applicable Fixed Rate Term.  When interest is
determined in relation to the Daily One Month LIBOR Rate, each change in the
interest rate shall become effective each Business Day that the Bank determines
that the Daily One Month LIBOR Rate has changed.  Bank is hereby authorized to
note the date, principal amount and interest rate applicable thereto and any
payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted, absent
manifest error.

 

(b)                                 Selection of Interest Rate Options.  At any
time any portion of this Note bears interest determined in relation to LIBOR for
a Fixed Rate Term, it may be continued by Borrower at the end of the Fixed Rate
Term applicable thereto so that all or a portion thereof bears interest
determined in relation to the Daily One Month LIBOR Rate or to LIBOR for a new
Fixed Rate Term designated by Borrower.  At any time any portion of this Note
bears interest determined in relation to the Daily One Month LIBOR Rate,
Borrower may at any time convert all or a portion thereof so that it bears
interest determined in relation to LIBOR for a Fixed Rate Term designated by
Borrower.  At such time as Borrower requests an advance hereunder or wishes to
select an interest rate determined in relation to the Daily One Month LIBOR Rate
or a Fixed Rate Term for all or a portion of the outstanding principal balance
hereof, and at the end of each Fixed Rate Term, Borrower shall give Bank notice
specifying: (i) the interest rate option selected by Borrower; (ii) the
principal amount subject thereto; and (iii) for each LIBOR selection for a Fixed
Rate Term, the length of the applicable Fixed Rate Term.  Any such notice may be
given by telephone (or such

 

--------------------------------------------------------------------------------


 

other electronic method as Bank may permit) so long as, with respect to each
LIBOR selection for a Fixed Rate Term, (A) if requested by Bank, Borrower
provides to Bank written confirmation thereof not later than three (3) Business
Days after such notice is given, and (B) such notice is given to Bank prior to
10:00 a.m. on the first day of the Fixed Rate Term, or at a later time during
any Business Day if Bank, at its sole option but without obligation to do so,
accepts Borrower’s notice and quotes a fixed rate to Borrower.  If Borrower does
not immediately accept a fixed rate when quoted by Bank, the quoted rate shall
expire and any subsequent LIBOR request from Borrower shall be subject to a
redetermination by Bank of the applicable fixed rate.  If no specific
designation of interest is made at the time any advance is requested hereunder
or at the end of any Fixed Rate Term, Borrower shall be deemed to have made a
Daily One Month LIBOR Rate interest selection for such advance or the principal
amount to which such Fixed Rate Term applied.

 

(c)                                  Taxes and Regulatory Costs.  Borrower shall
pay to Bank immediately upon demand, in addition to any other amounts due or to
become due hereunder, any and all (i) withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign governmental authority and related in any manner to LIBOR,
and (ii) future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

 

(d)                                 Payment of Interest.  Interest accrued on
this Note shall be payable on the first Business Day of each month, commencing
June 1, 2009.

 

(e)                                  Default Interest.  From and after the
maturity date of this Note, or such earlier date as all principal owing
hereunder becomes due and payable by acceleration or otherwise, the outstanding
principal balance of this Note shall bear interest until paid in full at an
increased rate per annum (computed on the basis of a 360-day year, actual days
elapsed) equal to two percent (2%) above the rate of interest from time to time
applicable to this Note.

 

BORROWING AND REPAYMENT:

 

(a)                                  Borrowing and Repayment.  Borrower may from
time to time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder.  The outstanding principal balance of this Note
shall be due and payable in full on May 15, 2012.

 

(b)                                 Advances.  Advances hereunder, to the total
amount of the principal sum stated above, may be made by the holder at the oral
or written request of (i) Walter Parks (or his successor

 

--------------------------------------------------------------------------------


 

as Chief Financial Officer, as evidenced by a certificate of incumbency
delivered, and in form and content acceptable, to Bank) acting alone, who is
authorized to request advances and direct the disposition of any advances until
written notice of the revocation of such authority is received by the holder at
the office designated above,  The holder shall have no obligation to verify the
identity of any person requesting an advance, provided such person is believed
in good faith by Bank to be the Chief Financial Officer of Borrower.

 

(c)                                  Application of Payments.  Each payment made
on this Note shall be credited first, to any interest then due and second, to
the outstanding principal balance hereof.  All payments credited to principal
shall be applied first, to the outstanding principal balance of this Note which
bears interest determined in relation to the Daily One Month LIBOR Rate, if any,
and second, to the outstanding principal balance of this Note which bears
interest determined in relation to LIBOR, with such payments applied to the
oldest Fixed Rate Term first.

 

PREPAYMENT:

 

(a)                                  Daily One Month LIBOR Rate.  Borrower may
prepay principal on any portion of this Note which bears interest determined in
relation to the Daily One Month LIBOR Rate at any time, in any amount and
without penalty.

 

(b)                                 LIBOR.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to LIBOR at any
time and in the minimum amount of Two Hundred Fifty Thousand Dollars
($250,000.00); provided however, that if the outstanding principal balance of
such portion of this Note is less than said amount, the minimum prepayment
amount shall be the entire outstanding principal balance thereof.  In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of this Note shall become due and payable at any time prior to the
last day of the Fixed Rate Term applicable thereto by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:

 

(i)                                     Determine the amount of interest which
would have accrued each month on the amount prepaid at the interest rate
applicable to such amount had it remained outstanding until the last day of the
Fixed Rate Term applicable thereto.

 

(ii)           Subtract from the amount determined in (i) above the amount of
interest which would have accrued for the same month on the amount prepaid for
the remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

 

(iii)          If the result obtained in (ii) for any month is greater than
zero, discount that difference by LIBOR used in (ii) above.

 

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Borrower, therefore, agrees to pay the above-described prepayment
fee

 

--------------------------------------------------------------------------------


 

and agrees that said amount represents a reasonable estimate of the prepayment
costs, expenses and/or liabilities of Bank.  If Borrower fails to pay any
prepayment fee within three (3) Business Days after the due date, the amount of
such prepayment fee shall thereafter bear interest until paid at a rate per
annum two percent (2.00%) above the Daily One Month LIBOR Rate in effect from
time to time (computed on the basis of a 360-day year, actual days elapsed).

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of May 15, 2009, as
amended from time to time (the “Credit Agreement”).  Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an “Event of Default” under
this Note.

 

MISCELLANEOUS:

 

(a)                                  Remedies.  Upon the occurrence of any Event
of Default, the holder of this Note, at the holder’s option, may declare all
sums of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
Borrower, and the obligation, if any, of the holder to extend any further credit
hereunder shall immediately cease and terminate.  Borrower shall pay to the
holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity; provided however,
that Borrower shall not be liable for such fees if Bank does not prevail in any
such action.

 

(b)                                 Obligations Joint and Several.  Should more
than one person or entity sign this Note as a Borrower, the obligations of each
such Borrower shall be joint and several.

 

(c)                                  Governing Law.  This Note shall be governed
by and construed in accordance with the laws of the State of California.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

BEBE STORES, INC.

 

 

 

 

 

By:

/s/ Walter Parks

 

 

Walter Parks

 

 

Chief Financial Officer, Chief Operating Officer

 

 

--------------------------------------------------------------------------------